EXHIBIT 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement is made as of January 16, 2004, by and among
TruePosition, Inc. (“TruePosition”), KSI, Inc. (“KSI”), Allen Telecom L.L.C.
(“Allen”), and Andrew Corporation (“Andrew”).  TruePosition and KSI are referred
to herein collectively as “TruePosition” or “the plaintiffs.”  Allen and Andrew
are referred to herein collectively as “Andrew” or “the defendant.”

 

WHEREAS the plaintiffs filed a lawsuit entitled TruePosition, Inc. and KSI, Inc.
v. Allen Telecom Inc., Civil Action No. 01-0823 GMS, in the United States
District Court for the District of Delaware (“the Action”) against Allen Telecom
Inc., the predecessor to Allen Telecom, L.L.C., alleging infringement of U.S.
Patents 4,728,959; 6,108,555; 6,119,013; 6,047,192; 6,184,829; 6,281,834; and
6,317,081;

 

WHEREAS the defendant filed counterclaims seeking a declaratory judgment that
TruePosition’s patents are invalid, unenforceable, and/or not infringed;
alleging infringement of Andrew’s U.S. Patent 5,317,323; and asserting antitrust
and state law tort claims;

 

WHEREAS Allen Telecom, Inc. subsequently merged with and into Allen Telecom
L.L.C., a wholly-owned subsidiary of Andrew Corporation;

 

WHEREAS the parties hereto desire to settle and resolve the Action;

 

WHEREAS to arrive at such a settlement the parties agreed to mediate their
dispute;

 

WHEREAS as a result of the mediation the parties agreed upon settlement terms
and, on January 16, 2004, signed a legally binding term sheet reflecting those
settlement terms; and

 

WHEREAS the parties agreed to memorialize their settlement agreement in this
formal

 

--------------------------------------------------------------------------------


 

Settlement Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, intending to be legally bound, the parties hereto agree as follows:

 

1)             In conjunction with the other consideration provided for in this
Settlement Agreement, Andrew shall pay to TruePosition, in cash or its
equivalent, in full and complete settlement of the Action, the sum of
thirty-five million U.S. dollars ($35,000,000), as follows:

 

a)             The sum of twenty-five million U.S. dollars ($25,000,000), on the
earlier of February 6, 2004, or five business days after the date written on the
last page hereof immediately above the signature blocks (the “Signature Date”);

 

b)            The sum of four million U.S. dollars ($4,000,000), on the earlier
of February 6, 2004, or five business days after the Signature Date;

 

c)             The sum of three million U.S. dollars ($3,000,000), on or before
October 1, 2004;

 

d)            The sum of two million U.S. dollars ($2,000,000), on or before
October 1, 2005;

 

e)             The sum of one million U.S. dollars ($1,000,000), on or before
October 1, 2006.

 

2)             The payments set forth in paragraph 1 shall be made by wire
transfer according to wire instructions that TruePosition shall provide to
Andrew prior to each payment date.

 

3)             Andrew’s obligation to make each of the payments set forth in
paragraph 1 above is unconditional and binding, and without regard to whether or
to what extent Andrew manufactures or makes sales of geolocation equipment in
the time periods described.

 

2

--------------------------------------------------------------------------------


 

4)             Andrew hereby issues to TruePosition warrants to purchase one
million shares of Andrew’s common stock, in the form of the instrument attached
hereto as Exhibit A and delivered to TruePosition concurrent with the signing of
this Settlement Agreement.  The warrants may be exercised, in whole or in part,
by TruePosition at any time and from time to time between January 16, 2004 and
January 16, 2008 at a price of $ 17.70 per share, the closing price for Andrew
stock on January 16, 2004.

 

5)             In the event that Andrew and TruePosition sign a business
combination agreement (whether relating to the Grayson Wireless business or
otherwise, but not including any contract for goods or services as contemplated
by paragraph 15 below), within one year of the date hereof, Andrew shall pay to
TruePosition five million U.S. dollars ($5,000,000).

 

6)             TruePosition hereby grants to Andrew a worldwide non-exclusive
license to make, use, offer to sell, sell, and import geolocation equipment
under the patents and patent applications listed in Exhibit B hereto, and under
all geolocation patents which may issue at any time as a result of any patent
application filed by TruePosition within one year of January 16, 2004, including
all divisionals, reissues, continuations in part, continuations, and foreign
counterparts of such patents.  Andrew shall have no right to sublicense under
this paragraph, except that Andrew may sublicense its carrier end user customers
(which shall include such customers’ subcontractors, agents, or contractors,
solely for the purpose of performing services for such customers for E-911
purposes) to facilitate their operation of E-911 hardware or systems they
purchase from Andrew, it being understood that TruePosition is not authorizing
Andrew to authorize sublicensing by its customers, is not licensing Andrew to
sublicense its customers to share geolocation equipment with other carriers, and
is not authorizing Andrew to grant sublicenses that can be transferred by its
customers to unaffiliated entities.  Andrew shall not be

 

3

--------------------------------------------------------------------------------


 

precluded from distributing its product through resellers (which does not
include infrastructure suppliers as listed in paragraph 11 and others engaged in
substantially the same business or others that develop or manufacture wireless
geolocation technologies), so long as any licenses granted to end users shall be
consistent with the terms of this paragraph.  TruePosition represents that the
patents and patent applications listed in Exhibit B hereto include all of its
patents and patent applications except for the 144 and 410 patents identified in
paragraph 8 below and their foreign counterparts.  The license granted by this
paragraph does not extend to patents TruePosition may otherwise acquire. 
“Geolocation patents” for purposes of this paragraph means patents that claim
equipment (including hardware and software) and methods for determining the
latitude and longitude of wireless telephones.  For purposes of this paragraph a
“wireless telephone” is a two-way voice communication device.  Geolocation
patents do not include (i) patents specifically directed to applications
relating to the subsequent use of the determined locations other than for E-911
purposes or (ii) patents specifically directed to wireless telephone
functionality and not specifically directed to the generation of the latitude
and longitude of wireless telephones.

 

7)             Upon completion of the payments set forth in paragraph 1 above,
the license to Andrew set forth in paragraph 6 shall be fully paid up and shall
extend for the full life of the respective patents.  If Andrew fails to make
payments in full in accordance with paragraph 1, or to cure a failure of payment
within five business days of receiving notice of such failure by TruePosition,
then the license set forth in paragraph 6 shall terminate upon the earlier of
(i) Andrew’s failure to make any such payment in full in accordance with
paragraph 1, or (ii) October 1, 2006.

 

4

--------------------------------------------------------------------------------


 

8)             TruePosition hereby covenants not to sue Andrew for infringement
of U.S. Patents 5,327,144 (“the 144 patent”) and 5,608,410 (“the 410 patent”)
for domestic applications by Andrew relating solely to tasking E-911 geolocation
(i.e., determining the latitude and longitude of wireless telephones from which
a “911” call has been placed), so long as said applications do not enable or
permit locations to be performed for any task other than E-911, including
without limitation the provision of location related commercial services, and so
long as all licenses granted by Andrew for such domestic E-911 applications are
limited to use for E-911 geolocation only.  TruePosition represents that no
applications are pending based on the 144 or 410 patents, and that no
divisionals, continuations, or continuations in part may be filed which claim
priority therefrom.

 

9)             TruePosition hereby covenants not to sue Andrew for infringement
of any patents whatsoever, except as is set forth in the following sentence, for
Andrew’s manufacture, use, offer for sale or sale of Andrew’s existing wireless
network overlay “Geometrix” geolocation system.  This covenant does not apply to
patents TruePosition may acquire by way of business combination or merger or
otherwise acquire from a third party (i) after October 1, 2005, provided that in
the event of any such acquisition of a patent after October 1, 2005,
TruePosition shall not be entitled to obtain damages, an injunction, or any
other remedy with respect to any Geometrix system as defined in this paragraph 9
sold by Andrew before such date, or (ii) for which Andrew is currently under
license or has licensed in the past.  TruePosition represents that it has no
current awareness of any patent owned by a third party that it believes is being
infringed without license by Andrew’s existing wireless network overlay
“Geometrix” geolocation system.

 

a)             For purposes of the covenant not to sue set forth in this
paragraph, “Andrew’s existing wireless network overlay ‘Geometrix’ geolocation
system” refers to

 

5

--------------------------------------------------------------------------------


 

the wireless telephone location equipment sold by Allen Telecom, Inc. and Andrew
Corporation between July 2001 and January 2004, and means Andrew’s wireless
telephone location equipment (i.e., TDOA-2, TDOA-4, and AOA Wireless Location
Sensors (WLS’s) having the hardware set forth in the WLS Installation and
Maintenance Manual bearing Bates numbers 0424-0445 and WLS algorithms/source
code set forth in source code versions 5.2, 5.3, or 5.4; WLS source code bearing
Bates numbers 33160-33352; and the WLS hardware accelerator code bearing Bates
numbers 33799-38000; Geolocation Control Systems (GCS’s) having the hardware set
forth in the GCS Installation and Maintenance Manual bearing Bates numbers
0390-0423 with the GCS algorithms/source code set forth in source code versions
5.2, 5.3, or 5.4; and Abis Monitoring Units (AMU’s), all installed in an overlay
fashion), that determine the latitude and longitude of wireless telephones, by
determining TOA, AOA, and/or TDOA of a signal transmitted by a wireless
telephone’s voice or traffic channel (but not the control channel or access
channel signals), that uses any of the AMPS (800 MHz Band), IDEN (800 MHz Band),
TDMA (800 and 1900 MHz Bands), CDMA (800 and 1900 MHz. Bands) or GSM (800 and
1900 MHz. Bands) air interfaces, but not others.  The term “Andrew’s existing
wireless network overlay ‘Geometrix’ geolocation system” also includes routine
software maintenance patches, but does not include any other hardware or
software changes or the addition of other functionality, or changes to create
additional capacity.

 

b)            For purposes of the covenant not to sue set forth in this
paragraph, “Andrew’s existing wireless network overlay ‘Geometrix’ geolocation
system” does not include an integrated geolocation system (e.g., a geolocation
system whose hardware or

 

6

--------------------------------------------------------------------------------


 

software is incorporated into a carrier’s non-geolocation hardware and software,
such as plug-ins (e.g., circuit boards) that are incorporated into base station
equipment and/or switches and/or a mobile station component) or other embedded
usages.

 

c)             TruePosition’s counsel, Woodcock Washburn LLP, shall maintain a
copy of Andrew’s existing wireless network overlay “Geometrix” geolocation
system source code versions 5.2, 5.3, and 5.4, documents identified above, and
other documents describing Andrew’s existing wireless network overlay
“Geometrix” geolocation system which are now in their possession, under the
terms set forth in the Protective Order filed in the Action for use in
resolution of any dispute that may arise regarding whether an Andrew wireless
network overlay geolocation system is subject to the covenant not to sue
contemplated by this Settlement Agreement.

 

d)            The parties agree to mediate any dispute concerning whether an
Andrew wireless network overlay geolocation system is subject to the covenant
not to sue for purposes of this paragraph.  Upon notification of a dispute, the
parties shall each suggest the names of three persons to act as mediator within
three business days of such notification, and shall agree upon a mediator within
five business days.  The mediation shall be conducted within fourteen calendar
days of the acceptance of the dispute by the mediator.  If no resolution has
been reached within one month of acceptance of the dispute by the mediator,
TruePosition shall be free to bring such infringement action as it may otherwise
be entitled to bring in the absence of this paragraph.

 

10)           Andrew hereby grants to TruePosition a perpetual worldwide
non-exclusive license to make, use, offer to sell, sell, and import geolocation
equipment under the patents and patent applications listed in Exhibit C hereto,
and under all geolocation patents which may issue

 

7

--------------------------------------------------------------------------------


 

at any time as a result of any patent application filed by Andrew within one
year of January 16, 2004, including all divisionals, reissues, continuations in
part, continuations, and foreign counterparts of such patents.  TruePosition
shall have no right to sublicense under this paragraph, except that TruePosition
may sublicense its carrier end user customers (which shall include such
customers’ subcontractors, agents, or contractors solely for the purpose of
performing services for such customers for E-911 purposes) to facilitate their
operation of E-911 hardware or systems they purchase from TruePosition, it being
understood that Andrew is not authorizing TruePosition to authorize sublicensing
by its customers, is not licensing TruePosition to sublicense its customers to
share geolocation equipment with other carriers, and is not authorizing
TruePosition to grant sublicenses that can be transferred by its customers to
unaffiliated entities.  TruePosition shall not be precluded from distributing
its product through resellers (which does not include infrastructure suppliers
as listed in paragraph 11 and others engaged in substantially the same
business), so long as any licenses granted to end users shall be consistent with
the terms of this paragraph.  Andrew represents that the patents listed in
Exhibit C include all of its geolocation patents and patent applications.  The
license granted by this paragraph does not extend to patents Andrew may
otherwise acquire.  “Geolocation patents” for purposes of this paragraph has the
meaning assigned to it in paragraph 6 above.

 

11)           The licenses granted in paragraphs 6 and 10 may not be assigned by
the licensees; provided, however, that either such license may be transferred in
connection with the sale of all or substantially all of the business of Andrew
or TruePosition, respectively, but shall terminate upon any transfer or
assignment to any of the following companies, unless prior written permission of
the licensor is obtained:  Lucent Technologies Inc., NEC Corp., Huawei

 

8

--------------------------------------------------------------------------------


 

Technologies Co., Ltd., Telefon AB LM Ericsson, Nokia Oyj, Nortel Networks
Corp., Motorola Inc, and Siemens AG, or any successor of any of the foregoing.

 

12)           In the event that Andrew makes sales of or enters into a contract
to supply geolocation goods and/or services to or for the use of T-Mobile USA,
Inc. or Cingular Wireless LLC, or any entity owned or controlled by either of
them, within eighteen months of the date hereof:

 

a)             Andrew shall pay to TruePosition a royalty of 20% of its gross
revenue on such sales and any revenue generated in connection with such sales,
including but not limited to related software license fees, warranty fees,
maintenance and service fees, regardless of whether such revenue is received by
Andrew within the eighteen-month period, such royalty to be payable within
thirty days of Andrew’s receipt of such revenue, and in any event in full on or
before July 17, 2005.

 

b)            The royalty payment shall be accompanied by a report disclosing
the goods and/or services provided to T-Mobile or Cingular and the revenue
received as a result.

 

c)             Andrew shall keep records, consistent with the record-keeping
systems used in the ordinary course of its business, showing the goods and/or
services provided to T-Mobile or Cingular between the date of this Agreement and
July 16, 2005, in sufficient detail to enable the royalty payable to
TruePosition to be determined. Andrew shall maintain such books and records
until July 16, 2006.

 

d)            Andrew shall permit its books and records pertinent to its sale of
equipment to T-Mobile or Cingular to be examined from time to time and, to the
extent reasonably necessary, to verify the report provided by Andrew, such
examination to be

 

9

--------------------------------------------------------------------------------


 

made at the expense of TruePosition upon reasonable notice to Andrew, by an
auditor appointed by TruePosition from a firm of certified public accountants of
national standing and obligated to confidentiality, who shall report to
TruePosition only the amount of royalty payable for the eighteen-month period
applicable to this paragraph.  In the event that it is determined that Andrew
owes additional payments to TruePosition under this paragraph, and Andrew’s
underpayment is greater than 10% of the total amount owing for any calendar year
period, then, in addition to such additional payment, Andrew shall also
reimburse TruePosition for TruePosition’s costs with respect to such audit.

 

e)             The royalty obligations set forth in this paragraph shall not be
applicable to sales by Andrew to T-Mobile or Cingular if either of those
entities acquires AT&T Wireless, Inc. or any other current customer of Andrew to
the extent that such sales by Andrew are in the nature of continuing sales to
its pre-existing customer.  Sales are in the nature of continuing sales to a
pre-existing Andrew customer when they are (i) made to fulfill an acquired
customer’s FCC ‘s E-911 location requirements, (ii) made into a market that has
been partially deployed by Andrew or Andrew’s customer using Andrew equipment
prior to the date of such acquisition; and (iii) made pursuant to an Andrew
customer contract entered into prior to the acquisition.

 

13)           Except with respect to any breach of this Settlement Agreement,
the parties hereby release, remise, and forever discharge one another, their
predecessors, successors, parents, subsidiaries, officers, directors, agents,
employees, assigns, and attorneys, and all persons who may be jointly and
severally liable with any of them, from any and all claims, demands,
liabilities, causes of action, damages, legal fees, costs, expenses, and claims
for

 

10

--------------------------------------------------------------------------------


 

compensation of whatever nature or description, arising out of or relating to
the Action, and/or which have been or could have been asserted in the Action.

 

14)           The parties agree that they will execute and file, within five
business days of the Signature Date, any and all necessary documents to
discontinue the prosecution of the Action, including all counterclaims, with
prejudice, and that each party shall bear its own costs and fees incurred in
connection with the Action.

 

15)           TruePosition agrees to offer to purchase at least twenty million
U.S. dollars ($20,000,000) worth of geolocation hardware and/or related goods
and services from Andrew between the date hereof and October 1, 2006, provided
that Andrew shall match prices and other material terms and conditions offered
to TruePosition by its other suppliers of such geolocation hardware and/or goods
and services, without regard to quantity commitments.

 

a)             Nothing herein shall require either party to disclose
confidential, competitively sensitive documents or information to each other,
such as, by way of example, price and cost information, and disclosure of such
information is expressly prohibited.  Notwithstanding the foregoing,
TruePosition shall provide Andrew with such technical information as is
necessary to permit Andrew to provide the requested goods and/or services and
that is made available to other contract manufacturers in connection with
soliciting bids or proposals for provision of such goods or services.

 

b)            In the event that one party believes the other party’s
representations regarding competitive prices or terms and conditions are
inaccurate or incomplete, that party may request a review of such prices or
terms and conditions by a neutral third-party arbitrator, to be selected by the
party requesting review in accordance with subparagraph (c) below and at the
expense of the party requesting review.  Within five business days of

 

11

--------------------------------------------------------------------------------


 

the arbitrator’s acceptance of appointment the parties shall provide to the
arbitrator the documents and information necessary to permit him to make a
determination whether the prices or material terms and conditions proposed or
challenged match those of TruePosition’s other suppliers of the pertinent goods
or services.  The arbitrator’s decision shall be rendered to both parties in
writing within five business days of having received the last of the information
necessary to make a determination.  The arbitrator’s decision is final, binding,
and not subject to appeal.  Upon rendering his decision, the arbitrator shall
return the documents and all copies thereof to the party that provided them.

 

c)             The arbitrator shall be a certified public accountant with at
least ten (10) years of professional experience in cost accounting.  Neither the
arbitrator himself nor his firm shall have provided professional services to
TruePosition, Andrew, or any of their respective subsidiaries or affiliates
within the five (5) years preceding the request for review.  Neither the
arbitrator himself nor his firm shall be employed by TruePosition, Andrew, or
any of their respective subsidiaries or affiliates for one year following the
rendering of a decision pursuant to this paragraph.

 

d)            Any business offered by TruePosition which Andrew does not accept
or which TruePosition does not award to Andrew because of Andrew’s failure to
match the prices and other material terms and conditions offered by
TruePosition’s other suppliers shall nevertheless be counted for purposes of
determining the amount of business that TruePosition has offered Andrew pursuant
to this paragraph.

 

16)           Andrew agrees that it will not contest the validity or
enforceability of U.S. Patents 4,728,959; 6,108,555; 6,119,013; and 6,047,192 or
their foreign counterparts.

 

12

--------------------------------------------------------------------------------


 

17)           The parties agree that their sole remedy for breach of this
Settlement Agreement shall be an action therefor. Before either party brings
such an action for breach of this Settlement Agreement, the parties shall engage
in mediation in a good faith attempt to resolve their dispute.  Upon
notification of a dispute, the parties shall each suggest the names of three
persons to act as mediator within three business days of such notification, and
shall agree upon a mediator within five business days.  The mediation shall be
conducted within fourteen calendar days of the mediator’s acceptance of the
mediation.  If no resolution has been reached within one month of notification
of the mediator’s acceptance of the mediation, the parties may seek other
relief.

 

18)           This Settlement Agreement shall be governed by the laws of the
State of Delaware, without regard to principles of conflicts of laws.  Disputes
arising hereunder or in connection herewith shall be tried solely in the state
and federal courts of Delaware, and both parties hereby consent to the exclusive
personal jurisdiction thereof.

 

19)           The parties agree to maintain the terms and provisions of this
Settlement Agreement confidential, and shall not, without the other party’s
prior written consent in each instance, which consent may not be unreasonably
withheld, disclose to any third party, the terms or provisions of this
Settlement Agreement, unless such disclosure is required under applicable law or
in connection with the legal enforcement of this agreement.  In the event such
disclosure is required, the disclosing party shall, prior to making such
disclosure, cooperate with the other party in an effort to limit and/or obtain
confidentiality treatment for such disclosure.  Paragraph 20 below constitutes
the respective parties’ prior written consent regarding the parties’ respective
press releases.  The prohibition against disclosure set forth in this paragraph
does not prohibit disclosure to the parties’ respective parents or affiliates.

 

13

--------------------------------------------------------------------------------


 

20)           The parties have agreed upon the terms of their respective press
releases announcing the settlement memorialized by this Settlement Agreement. 
Each party agrees not to disparage the other party or its products in connection
with descriptions of this Settlement Agreement.

 

21)           All notices under this Settlement Agreement shall be in writing
and shall be deemed to have been given when received by the intended recipient
at the following address (or at such other address as the intended recipient
shall have specified in a written notice given to the other party):

 

To TruePosition and KSI:

 

Frederic Beckley

Senior Vice President and General Counsel

TruePosition, Inc. 780 Fifth Avenue

King of Prussia, Pa 19406

Fax: 610-680-1074

 

To Allen and Andrew:

 

James F. Petelle, Esq.

Vice President, Law & Secretary Andrew Corporation

10500 West 153rd Street

Orland Park, IL 60462

Fax: 708-873-2571

 

22)           The parties agree that no promise, representation or agreement not
herein expressed has been made, and this Settlement Agreement (including the
Exhibits hereto) contains the entire agreement between the parties with respect
to its subject matter, superseding all other prior agreements, written or oral,
including without limitation the term sheet dated January 16, 2004.

 

14

--------------------------------------------------------------------------------


 

23)           If for any reason any provision of this Settlement Agreement is
held invalid, illegal, or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement, all of which shall remain
in full force and effect and be binding upon the parties hereto.

 

24)           This Settlement Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.  Upon signing at the
time agreed, the parties shall exchange signature pages by facsimile
transmission, with an original signature to follow by overnight mail, addressed
to the persons listed in paragraph 21 above.  Andrew’s signature page shall be
accompanied by the warrant instrument described in paragraph 4 above, the form
of which is Exhibit A hereto.

 

 

February 1, 2004

 

 

 

 

TruePosition, Inc.

Allen Telecom, LLC

 

 

 

By 

/s/ Fred Beckley

 

By 

/s/ Terry N. Garner

 

 

Fred Beckley, Senior Vice President

 

 

Terry N. Garner, Vice President

 

 

and General Counsel

 

 

 

 

KSI, Inc.

Andrew Corporation

 

 

 

By 

/s/ Fred Beckley

 

By 

/s/ Marty Kittrell

 

 

Fred Beckley, Senior Vice President

 

 

Marty Kittrell, Chief Financial Officer

 

 

and General Counsel

 

 

President

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIS WARRANT AND THE COMMON STOCK RECEIVABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR ANY STATE
SECURITIES LAWS.  THEY MAY NOT BE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED.

 

Void after 5:00 P.M., Central Time, on January 16, 2008

 

WARRANT TO PURCHASE COMMON STOCK

 

ANDREW CORPORATION

 

WARRANT NO. W-1

 

ORIGINAL ISSUE DATE:  January 16, 2004

 

This is to certify that, FOR VALUE RECEIVED, TruePosition, Inc. (“Holder”) is
entitled to purchase, subject to the provisions of this Warrant (as defined
herein), from ANDREW CORPORATION (the “Company”), at any time until 5:00 P.M.,
Central Time, on January 16, 2008 (“Expiration Date”), One Million (1,000,000)
shares (“Shares”) of the Company’s Common Stock, $.01 par value per share
(“Common Stock”).  The exercise price of the Warrant shall be $17.70 per Share
(“Exercise Price”).

 

1.             Exercise of Warrant.  This Warrant may be exercised, in whole or
in part at any time or from time to time until the Expiration Date or if the
Expiration Date is a day on which banking institutions are authorized by law to
close, then on the next succeeding day which shall not be such a day, by
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, with the Purchase Form annexed hereto as Exhibit A duly
executed and accompanied by payment of the Exercise Price for the number of
Shares specified in such form (i) in the form of cash, certified check, or bank
draft payable to the order of the Company, or other form of payment acceptable
to the Company, for an amount of United States dollars equal to the Exercise
Price of such Shares; (ii) by tendering previously acquired Shares of the
Corporation valued at such Shares’ Fair Market Value on the date of tender;
(iii) in the manner described in Section 12; or (iv) a combination of (i), (ii),
and (iii). The Shares so purchased shall be deemed to be issued to the Holder or
the Holder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered and the
completed Exhibit A shall have been delivered and payment shall have been made
for such Shares as set forth above or, if such day is not a business day, on the
next succeeding business day.  The Shares so purchased, representing the
aggregate number of shares specified in the executed Exhibit A, shall be
delivered to the holder hereof within a reasonable time, not exceeding 10
business days, after this Warrant shall have been so exercised.  If (a) the
Company’s transfer agent is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program, and (b) the certificates
therefor are not required to bear a legend and the Holder is not obligated to
return such certificate for the placement of a legend thereon, the Company, upon
request of the Holder, shall cause its transfer agent to electronically

 

A-1

--------------------------------------------------------------------------------


 

transmit the Shares so purchased to the Holder by crediting the account of the
holder or its nominee with DTC through its Deposit Withdrawal Agent Commission
system (“DTC Transfer”).  If the aforementioned conditions to a DTC Transfer are
not satisfied or such transfer is not so requested by the Holder, the Company
shall deliver physical certificates representing the Shares so purchased to the
Holder.

 

If this Warrant is exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the Shares purchasable hereunder.
Upon receipt by the Company of this Warrant at the office of the Company, in
proper form for exercise and accompanied by the Exercise Price, the Holder shall
be deemed to be the holder of record of the Shares issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Shares shall not then be actually
delivered to the Holder.

 

As used herein, “Fair Market Value” as of any date shall mean if the Company’s
Common Stock is traded on an established market which reports last sale
information, the price of the Common Stock as of the close on the day before
such date (or if no sales occurred that day the most recent day sales occurred
preceding such date); if the Company’s Common Stock is quoted on the NASDAQ
Stock Market, the closing bid price per share on such date; or if the Company’s
Common Stock is publicly held but not traded on an established market which
reports last sale information or quoted on the NASDAQ Stock Market, the fair
market value of such Common Stock as determined by the Board of Directors of the
Company in good faith and in their sole discretion.  If the Common Stock is not
publicly held, Fair Market Value shall be determined by the Board of Directors
of the Company in good faith and in its sole discretion.

 

2.             Registration of Shares.  The Company shall use its reasonable
best efforts to prepare and file as promptly as practicable after the date
hereof with the SEC a registration statement on Form S-3 with respect to the
Shares issuable upon the exercise of this Warrant (the “Registration Statement”)
and to effect all such registrations, qualifications and compliances (including,
without limitation, obtaining appropriate qualifications under applicable state
securities or “blue sky” laws and compliance with any other applicable
governmental requirements or regulations) as the Holder hereof may reasonably
request and that would permit or facilitate the sale of such Shares in the open
market (provided, however, that the Company shall not be required in connection
therewith to qualify to do business or to file a general consent to service of
process in any such state or jurisdiction), and shall use its reasonable best
efforts so that such Registration Statement and all other such registrations,
qualifications and compliances may become effective no later than 120 days
following the date hereof.  Notwithstanding the foregoing, the Company shall not
be obligated to effect an underwritten registration statement.

 

The Company will use its reasonable best efforts to maintain the effectiveness
of the Registration Statement and other applicable registrations, qualifications
and compliances for a period of eighteen months following the earlier of
Expiration Date or the date upon which Holder has fully exercised this Warrant
(the “Registration Effective Period”), and from time to time will amend or
supplement the Registration Statement and the prospectus contained therein as
and to the extent necessary to comply with the Securities Act of 1933, as
amended (the “Act”), the Securities and Exchange Act of 1934, as amended and any
applicable state securities statute or regulation, subject to the following
limitations and qualifications.

 

Upon the exercise of this Warrant following the date on which the Registration
Statement is first declared effective, the Holders will be permitted (subject in
all cases to compliance with the prospectus delivery requirements of the Act) to
offer and sell the Shares issued upon the exercise of this Warrant during the
Registration Effective Period in the manner described in the Registration
Statement, provided

 

A-2

--------------------------------------------------------------------------------


 

that the Registration Statement remains effective and has not been suspended.

 

Notwithstanding any other provision of this Warrant, the Company shall have the
right at any time (but only five times during the term of this Agreement and no
more than three times in any twelve-month period) to require that the Holder
hereof suspend further open market offers and sales of the Shares issued upon
exercise of this Warrant whenever, and only if, in the reasonable good faith
judgment of the Company after receipt of advice from outside counsel there is or
there is reasonably likely to be in existence material undisclosed information
or events with respect to the Company (the “Suspension Right”).  In the event
the Company exercises the Suspension Right, such suspension will continue only
for the period of time reasonably necessary for disclosure to occur at a time
that is not detrimental to the Company or its stockholders or until such time as
the information or event is no longer material (but in no event more than 30
days), each as determined in good faith by the Company after receipt of advice
from outside counsel.  The Company will promptly give the Holders notice of any
such suspension and will use all reasonable efforts to minimize the length of
the suspension.

 

3.             Reservation and Listing of Shares.  The Company hereby agrees
that at all times that this Warrant remains outstanding, there shall be reserved
for issuance and/or delivery upon exercise of this Warrant such number of Shares
as shall be required for issuance or delivery upon exercise of this Warrant. 
Not later than 30 days after the date hereof, the Company shall list the Shares
on the NASDAQ Stock Market.

 

4.             Limit on Fractional Shares. No fractional Shares shall be issued
in connection with any exercise hereof, but in lieu of such fractional Shares,
the Company shall make a cash payment therefor equal in amount to the product of
the applicable fraction multiplied by the amount by which the Fair Market Value
of a Share of Common Stock on the date of such exercise exceeds the Exercise
Price then in effect.  All computations in connection with the adjustment of the
Exercise Price shall be rounded to the fourth decimal place.

 

5.             Shares To Be Fully Paid.  All Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid and
non-assessable and free from all taxes, liens, claims and encumbrances.

 

6.             Exchange, Assignment or Loss of Warrant.  This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company for other Warrants of different
denominations entitling the Holder thereof to purchase (under the same terms and
conditions as provided by this Warrant) in the aggregate the same number of
Shares purchasable hereunder.  Subject to Section 11, any transfer or assignment
shall be made by surrender of this Warrant to the Company with the Assignment
Form annexed hereto as Exhibit B duly executed and with funds sufficient to pay
any transfer tax; whereupon the Company shall, without charge, execute and
deliver a new Warrant in the name of the assignee named in such instrument of
assignment and this Warrant shall promptly be canceled.  The Holder hereof shall
be entitled to transfer this Warrant without the consent of the Company.  This
Warrant may be divided or combined with other Warrants that carry the same
rights upon presentation hereof at the office of the Company or at the office of
its stock transfer agent, if any, together with a written notice specifying the
names and denominations in which new Warrants are to be issued and signed by the
Holder hereof. The term “Warrant” as used herein includes any warrants issued in
substitution for or replacement of this Warrant, or into which this Warrant may
be divided or exchanged.  Upon receipt by the Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant and (in the
case of loss, theft or destruction) of reasonably satisfactory indemnification,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will execute and deliver a new Warrant of like tenor and date. Subject to such
right of indemnification, any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part

 

A-3

--------------------------------------------------------------------------------


 

of the Company, whether or not this Warrant so lost, stolen, destroyed, or
mutilated shall be at any time enforceable by anyone.

 

7.             Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in the Warrant and
are not enforceable against the Company except to the extent set forth herein.

 

8.             Adjustment Provisions.  The number and type of shares issuable
upon exercise of this Warrant shall be subject to adjustment from time to time
as follows:

 

(a)            If the number of Shares of Common Stock outstanding is increased
by a stock dividend payable in Shares of Common Stock or by a subdivision or
split-up of Shares of Common Stock, then, following the record date for the
determination of Holders of Common Stock entitled to receive such stock
dividend, subdivision or split-up, the number of Shares of Common Stock for
which this Warrant is exercisable and the Exercise Price shall be appropriately
adjusted so that the number of Shares of Common Stock issuable on exercise of
this Warrant shall be increased, and the Exercise Price shall be decreased, in
proportion to such increase in outstanding Shares.

 

(b)           If the number of Shares of Common Stock outstanding is decreased
by a combination of the outstanding Shares of Common Stock, then, following the
record date for such combination, the number of Shares of Common Stock for which
this Warrant is exercisable and the Exercise Price shall be appropriately
adjusted so that the number of Shares of Common Stock issuable on exercise of
this Warrant shall be decreased, and the Exercise Price increased, in proportion
to such decrease in outstanding Shares.

 

(c)            In the event of any capital reorganization of the Company, any
reclassification of the stock of the Company (other than a change in par value,
or a change from no par value to par value, or a change from par value to no par
value, or as a result of a stock dividend or subdivision, split-up or
combination of shares), any consolidation or merger of the Company, or any sale,
lease, or conveyance to another person of the property of the Company pursuant
to which the Company’s Common Stock is converted into other securities, cash or
assets, each Warrant shall, after such reorganization, reclassification,
consolidation, merger or conveyance, be exercisable into the kind and number of
shares of stock or other securities or property of the Company or of the
corporation resulting from such consolidation or surviving such merger to which
the holder of the number of shares of Common Stock is deliverable (immediately
prior to the time of such reorganization, reclassification, consolidation or
merger) upon exercise of such Warrant would have been entitled upon such
reorganization, reclassification, consolidation, merger or conveyance.  The
provisions of this clause shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers or conveyances.

 

(d)           If at any time the Company shall take a record of the holders of
its Shares of Common Stock for the purpose of entitling them to receive any
dividend or other distribution of:

 

(i)            cash (other than a cash dividend payable out of earnings or
earned surplus legally available for the payment of dividends under the laws of
the jurisdiction of incorporation of the Company),

 

(ii)           any evidences of its indebtedness, any shares of stock of any
class or any other securities or property of any nature whatsoever (other than
cash, Common Stock

 

A-4

--------------------------------------------------------------------------------


 

Equivalents or Additional Shares of Common Stock), or

 

(iii)          any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property of any nature whatsoever (other than cash, Common Stock
Equivalents or Additional Shares of Common Stock),

 

then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
adjustment multiplied by a fraction (A) the numerator of which shall be the per
share Fair Market Value of Common Stock at the date of taking such record and
(B) the denominator of which shall be such per share Fair Market Value minus the
amount allocable to one share of Common Stock of any such cash so distributable
and of the fair value (as determined in good faith by the Board of Directors of
the Company and supported by an opinion from an investment banking firm of
recognized national standing acceptable to the Holder) of any and all such
evidences of indebtedness, shares of stock, other securities or property or
warrants or other subscription or purchase rights so distributable, and (2) the
Exercise Price then in effect shall be adjusted to equal (A) the Exercise Price
then in effect multiplied by the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to the adjustment divided by (B) the
number of shares of Common Stock for which this Warrant is exercisable
immediately after such adjustment.  A reclassification of the Common Stock
(other than a change in par value, or from par value to no par value or from no
par value to par value) into shares of Common Stock and shares of any other
class of stock shall be deemed a distribution by the Company to the holders of
its Common Stock of such shares of such other class of stock within the meaning
of this Section 8(d) and, if the outstanding shares of Common Stock shall be
changed into a larger or smaller number of shares of Common Stock as a part of
such reclassification, such change shall be deemed a subdivision or combination,
as the case may be, of the outstanding shares of Common Stock within the meaning
of Section 8(a).  “Common Stock Equivalent” means any Convertible Security or
warrant, option or other right to subscribe for or purchase any Additional
Shares of Common Stock or any Convertible Security.  “Convertible Securities”
means evidences of indebtedness, shares of capital stock or other securities
that are or may be at any time convertible into or exchangeable for shares of
Common Stock.  “Additional Shares of Common Stock” means all shares of Common
Stock issued by the Company after the Original Issue Date (as first above
written), and all shares of Other Common, if any, issued by the Issuer after the
Original Issue Date, except (i) the Shares; (ii) shares of Common Stock to be
issued to strategic partners and/or in connection with a strategic merger or
acquisition; (iii) shares of Common Stock or the issuance of options to purchase
shares of Common Stock to employees, officers, directors, consultants and
vendors in accordance with the Company’s equity incentive policies; and (iv) the
issuance of securities pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding prior to the date hereof.  “Other
Common” means any other ownership interest of the Company of any class which
shall be authorized at any time after the Original Issue Date (other than Common
Stock) and which shall have the right to participate in the distribution of
earnings and assets of the Company without limitation as to amount.

 

(e)            Prior to any offer by the Company that gives holders of the
Company’s Common Stock the option to exchange or tender shares of Common Stock
for any assets or securities of the Company or of any other entity, the Company
shall give the Holder the option to convert all or a portion of its right to
purchase Shares hereunder into the amount of such other assets or securities of
the Company or of any other entity that the Holder would have been entitled to
receive had it been the holder of record of the Shares receivable upon exercise
of this Warrant on the date of

 

A-5

--------------------------------------------------------------------------------


 

any record date of any such exchange or tender offer.  The Company shall provide
the Holder twenty (20) days prior written notice of any such exchange or tender
offer and the Holder’s right to exercise its right pursuant to the immediately
foregoing sentence shall terminate after the expiration of such twenty (20) day
period unless the Holder has notified the Company in writing that it is
exercising such rights.

 

(f)            The Company shall provide the Holder with not less than twenty
(20) days written notice prior to the applicable record date or effective date
of the occurrence of any of the events described in this Section 8, which notice
shall set forth in detail all material facts and circumstances surrounding and
relating to such event.  The Company shall also provide the Holder with such
notice if any event occurs of the type contemplated by the adjustment provisions
of this Section 8 but not expressly provided for by such provisions, and the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and the number of Shares of Common Stock acquirable upon exercise of this
Warrant so that the rights of the Holder shall be neither enhanced nor
diminished by such event.

 

9.             Statement of Adjustment.  Whenever the Exercise Price shall be
adjusted as provided in Section 8, the Company shall make available for
inspection by the Holder, during regular business hours, at its principal
executive offices or at such other place as may be designated by the Company, a
statement, signed by its chief executive officer or president, showing in detail
the facts requiring such adjustment and the Exercise Price that shall be in
effect after such adjustment.  The Company shall also cause a copy of such
statement to be sent by first-class certified mail, return receipt requested and
postage prepaid, to Holder at such Holder’s address appearing on the Company’s
records.

 

10.           Notices.  Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party shall be in
writing and delivered in person or by courier or by facsimile transmission
(followed by mailing certified mail, postage prepaid, return receipt requested)
or mailed by certified mail, postage prepaid, return receipt requested, as
follows: (a) to the Holder at the Holder’s address as it appears in the records
of the Company or at such other address as the Holder may otherwise indicate in
a written notice delivered to the Company; or (b) to the Company, at its
principal place of business, Attn: President, or at such other address as the
Company may otherwise indicate in a written notice delivered to Holder.  All
such notices, requests, instructions, documents and other communications will:
(i) if delivered personally to the address as provided in this Section 10, be
deemed given upon delivery; (ii) if delivered by facsimile transmission, be
deemed given upon receipt and (iii) if delivered by mail in the manner described
above, be deemed given 5 days after being placed in the mail.

 

11.           Transfer to Comply with the Securities Act of 1933.  Until such
time as the Registration Statement is declared effective, the Company may cause
the following legend, or one similar thereto, to be set forth on each
certificate representing the Shares or any other security issued or issuable
upon exercise of this Warrant:

 

The securities represented by this certificate may not be offered for sale, sold
or otherwise transferred in the absence of an effective registration statement
under the Securities Act of 1933 (the “Act”), and under any applicable state
securities law, an opinion of counsel satisfactory to the Company that such
registration is not, in the circumstances required, or evidence satisfactory to
the Company that the Shares have been sold in compliance with Rule 144
promulgated under the Act.

 

Neither this Warrant nor any Shares issued upon the exercise hereof shall be
transferred other than pursuant to an effective registration statement under the
Act or an exemption from the registration provisions thereof.  Notwithstanding
the foregoing, following the date on which the Shares have been

 

A-6

--------------------------------------------------------------------------------


 

registered under the Act or otherwise may be sold by the holder pursuant to Rule
144(k) promulgated under the Act (or a successor rule), the Shares shall not
bear any restrictive legend.

 

12.           Additional Right to Exercise.  The Holder shall have the right to
require the Company to convert this Warrant (“Conversion Right”), at any time
after it is exercisable, or the portion then exercisable, but prior to its
expiration, into Shares as provided in this Section 12.  Upon exercise of the
Conversion Right, the Company shall deliver to the Holder (without payment by
him of the Exercise Price) that number of Shares equal to the quotient obtained
by dividing (i) the value of this Warrant with respect to the exercised Shares
at the time of the exercise of the Conversion Right (determined by subtracting
the aggregate Exercise Price for the exercised Shares immediately before the
time of the closing of the Conversion Right from the aggregate Fair Market Value
of the exercised Shares at such time) by (ii) the Fair Market Value of one Share
immediately before the time of the closing of the Conversion Right.

 

(a)           The Conversion Right may be exercised by the Holder, at any time
or from time to time, prior to its expiration, on any business day by delivering
a written notice in the form attached hereto as Exhibit C (“Conversion Notice”)
to the Company at the Company’s offices exercising the Conversion Right and
specifying (i) the total number of Shares he desires to purchase pursuant to
such conversion and (ii) a date not less than one and not more than 20 business
days from the date of the Conversion Notice for the closing of such purchase.

 

(b)           At the closing of the Conversion Right: (i) the Holder will
surrender this Warrant; (ii) the Company will deliver to the Holder a
certificate or certificates for the number of Shares issuable upon such
conversion; and (iii) the Company will deliver to the Holder a new Warrant
representing the number of Shares, if any, with respect to which this Warrant
shall not have been exercised.

 

13.           Exemption from Registration for Warrant Exercise.  The Company and
the Holder acknowledge that the Company will be relying on an exemption from the
registration requirements of the Act to deliver Shares to the Holder upon the
exercise of the Warrant.  The Holder agrees to provide the Company with such
information and representations as may be requested by the Company in order to
establish a claim to an exemption from the registration requirements of the Act
and any applicable state securities laws, including, a representation that the
Holder is taking the Shares for investment, and not with a view to distribution.

 

14.           Governing Law; Jurisdiction.  This Warrant shall be governed by
and construed in accordance with the laws of the State of Delaware.  Each of the
Company and the Holder irrevocably consents to the nonexclusive jurisdiction of
the United States federal courts and state courts located in Wilmington,
Delaware in any suit or proceeding based on or arising under this Warrant.  Each
of the Company and the Holder irrevocably waives any objection to the laying of
venue and the defense of an inconvenient forum to the maintenance of such suit
or proceeding in such courts.  Each of the Company and the Holder further agrees
that service of process upon it mailed by certified or registered mail to the
address set forth in Section 10 shall be deemed in every respect effective
service of process upon it in any such suit or proceeding.  Nothing herein shall
affect the Holder’s right to serve process in any other manner permitted by
law.  Each of the Company and the Holder agrees that a final nonappealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

 

15.           Successors and Assigns.  The rights evidenced hereby shall inure
to the benefit of and be binding upon the successors of the Company and the
successors and permitted assigns of the Holder

 

A-7

--------------------------------------------------------------------------------


 

hereof.  The provisions of this Warrant are intended to be for the benefit of
all Holders from time to time of this Warrant and shall be enforceable by any
such Holder.

 

16.           Amendment.  This Warrant may not be modified or amended or the
provisions hereof waived except by the written consent of the Company and the
Holder.

 

17.           Other Actions.  The Company will not avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
hereunder, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder of this Warrant in order to protect the
economic benefit inuring to the Holder hereof and the exercise privilege of the
Holder of this Warrant against dilution or other impairment, consistent with the
tenor and purpose of this Warrant.

 

 

ANDREW CORPORATION

 

 

 

By:

  /s/ Marty R. Kittrell

 

 

 

Name:Marty R. Kittrel

 

 

Title: Chief Financial Officer

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASE FORM

 

Dated:              , 200    

 

The undersigned hereby irrevocably elects to exercise the Warrant to the extent
of purchasing                 shares of Common Stock of Andrew Corporation, and
hereby makes payment of $                in payment of the actual Exercise Price
thereof.

 

[   ]  The undersigned requests that the Company cause its transfer agent to
electronically transmit the Common Stock being acquired hereby to the account of
the undersigned or its nominee (which is                       ) with DTC
through its Deposit Withdrawal Agent Commission System (“DTC Transfer”).

 

 

INSTRUCTIONS FOR REGISTRATION OF SHARES

 

Name:

 

 

 

(Please typewrite or print in block letters)

 

 

Address: 

 

 

 

Signature: 

 

 

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

Dated:               , 200   

 

FOR VALUE RECEIVED,

 

 

 

hereby sells, assigns and transfers unto

 

Name:

 

 

 

(Please typewrite or print in block letters)

 

 

Address:

 

 

 

the right to purchase Shares represented by this Warrant to the extent of
                  shares of Common Stock as to which such right is exercisable
and does hereby irrevocably constitute and appoint                         ,
attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

 

 

 

Signature:

 

 

A-10

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CASHLESS EXERCISE FORM

 

I hereby exercise my Warrant granted by ANDREW CORPORATION (the “Company”) by
means of a cashless purchase and seek to convert my Warrant into                
of Common Stock of the Company pursuant to said Warrant.  I understand that this
exercise is subject to all the terms and provisions of my Warrant Agreement.

 

I request that the closing of this conversion take place on               (a
date not less than one and not more than 20 business days from this date).

 

I hereby represent that the                 shares of Common Stock, to be
delivered to me pursuant to the above-mentioned exercise of said Warrant, are
being acquired by me as an investment and not with a view to distribute, or for
sale in connection with the distribution of, any shares of Common Stock thereof.

 

Dated:

 

 

 

Name (please print)

 

 

 

Signature

 

 

 

Address

 

 

 

Social Security Number

 

Receipt is hereby acknowledged of the delivery to me by ANDREW CORPORATION of
certificates for             shares of Common Stock of the Corporation purchased
by me pursuant to the terms and conditions of my Warrant Agreement.

 

Date:

 

 

Signature

 

A-11

--------------------------------------------------------------------------------


 

EXHIBIT B

ISSUED PATENTS

 

PATENT NO.

 

TITLE

 

ISSUE DATE

 

COUNTRY

 

 

 

 

 

 

 

6,184,829 B1

 

Calibration for Wireless Location System

 

02/06/01

 

US

 

 

 

 

 

 

 

6,266,013 B1

 

Architecture for a Signal Collection System of a Wireless Location System

 

07/24/01

 

US

 

 

 

 

 

 

 

6,091,362

 

Bandwidth Synthesis for a Wireless Location System

 

07/18/00

 

US

 

 

 

 

 

 

 

6,172,644 B1

 

Emergency Location Method for a Wireless Location System

 

01/09/01

 

US

 

 

 

 

 

 

 

6,097,336

 

Method for Improving the Accuracy of a Wireless Location System

 

08/01/00

 

US

 

 

 

 

 

 

 

6,115,599

 

Directed Retry Method for Use in a Wireless Location System

 

09/05/00

 

US

 

 

 

 

 

 

 

6,281,834 B1

 

Calibration for Wireless Location System

 

08/28/01

 

US

 

 

 

 

 

 

 

6,351,235 B1

 

Method and System for Synchronizing Receiver Systems of a Wireless Location
System

 

02/26/02

 

US

 

 

 

 

 

 

 

6,317,081 B1

 

Internal Calibration Method for Receiver System of a Wireless Location System

 

11/13/01

 

US

 

 

 

 

 

 

 

6,388,618 B1

 

Signal Collection System for a Wireless Location System

 

05/14/02

 

US

 

 

 

 

 

 

 

6,317,604 B1

 

Centralized Database System for a Wireless Location System

 

11/13/01

 

US

 

 

 

 

 

 

 

6,285,321 B1

 

Station Based Processing Method for a Wireless Location System

 

09/04/01

 

US

 

 

 

 

 

 

 

6,400,320 B1

 

Antenna Selection Method for a Wireless Location System

 

06/4/02

 

US

 

 

 

 

 

 

 

6,492,944 B1

 

Internal Calibration Method for Receiver System of a Wireless Location System

 

12/10/02

 

US

 

B-1

--------------------------------------------------------------------------------


 

PATENT NO.

 

TITLE

 

ISSUE DATE

 

COUNTRY

 

 

 

 

 

 

 

4,728,959

 

Direction Finding Localization System

 

03/01/88

 

US

 

 

 

 

 

 

 

6,127,975

 

Communications Localization System

 

10/03/00

 

US

 

 

 

 

 

 

 

6,288,675 B1

 

Single Station Communications Localization System

 

09/11/01

 

US

 

 

 

 

 

 

 

6,119,013

 

Enhanced Time-Difference Localization System

 

09/12/00

 

US

 

 

 

 

 

 

 

6,108,555

 

Enhanced Time-Difference Localization System

 

08/22/00

 

US

 

 

 

 

 

 

 

6,047,192

 

Robust, Efficient, Localization System

 

04/04/00

 

US

 

 

 

 

 

 

 

6,546,256 B1

 

Robust, Efficient, Location-Related System

 

04/08/03

 

US

 

 

 

 

 

 

 

6,101,178

 

Pseudolite-Augmented GPS for Wireless Telephones

 

08/08/00

 

US

 

 

 

 

 

 

 

6,288,676 B1

 

Apparatus and Method for Single Station Communications Localization

 

09/11/01

 

US

 

 

 

 

 

 

 

6,366,241 B1

 

Enhanced Determination of Position-Dependant Signal Characteristics of a
Wireless Transmitter

 

04/02/02

 

US

 

 

 

 

 

 

 

6,483,460 B2

 

Baseline Selection Method for Use in a Wireless Location System

 

11/19/02

 

US

 

 

 

 

 

 

 

6,563,460 B2

 

Collision Recovery in a Wireless Location System

 

05/13/03

 

US

 

 

 

 

 

 

 

6,646,604 B2

 

Automatic Synchronous Tuning of Narrowband Receivers of a Wireless Location
System for Voice/Traffic Channel Tracking

 

11/11/03

 

US

 

 

 

 

 

 

 

6,603,428 B2

 

Multiple Pass Location Processing

 

08/05/03

 

US

 

 

 

 

 

 

 

6,661,379 B2

 

Antenna Selection Method for a Wireless Location System

 

12/09/03

 

US

 

 

 

 

 

 

 

6,334,059 B1

 

Modified transmission method for improving accuracy for e-911 calls

 

12/25/01

 

US

 

B-2

--------------------------------------------------------------------------------


 

PATENT NO.

 

TITLE

 

ISSUE DATE

 

COUNTRY

 

 

 

 

 

 

 

6,463,290 B1

 

Mobile-assisted network based techniques for improving accuracy of wireless
location system

 

10/08/02

 

US

 

 

 

 

 

 

 

6,519,465 B2

 

Modified transmission method for improving accuracy for E-911 calls

 

02/11/03

 

US

 

 

 

 

 

 

 

95196005.9

 

Communications Location System

 

02/26/03

 

China

 

 

 

 

 

 

 

0789847

 

Communications Location System

 

03/05/03

 

France

 

 

 

 

 

 

 

0789847

 

Communications Location System

 

03/05/03

 

Great Britain

 

 

 

 

 

 

 

695298356-08

 

Communications Location System

 

03/05/03

 

Germany

 

 

 

 

 

 

 

0789847

 

Communications Location System

 

03/05/03

 

Italy

 

 

 

 

 

 

 

505953

 

Communications Localization System

 

10/6/03

 

New Zealand

 

 

 

 

 

 

 

0789847

 

Communications Location System

 

03/05/03

 

Sweden

 

 

 

 

 

 

 

757840

 

Communications Localization System

 

12/20/02

 

Australia

 

 

 

 

 

 

 

1048179

 

Communications Localization System

 

11/02/00

 

EP

 

 

 

 

 

 

 

137291

 

Communications Localization System

 

01/16/98

 

Israel

 

 

 

 

 

 

 

98/0330

 

Robust, Efficient, Localization System

 

11/25/98

 

South Africa

 

 

 

 

 

 

 

139796

 

Robust, Efficient, Localization System

 

08/11/01

 

Taiwan

 

 

 

 

 

 

 

2,363,293

 

Calibration for Wireless Location System

 

09/03/03

 

Great Britain

 

 

 

 

 

 

 

GB 2362072

 

Bandwidth Synthesis for Wireless Location System

 

03/12/03

 

Great Britain

 

 

 

 

 

 

 

GB2362530

 

Method for Improving the Accuracy of a Wireless Location System

 

10/08/03

 

Great Britain

 

 

 

 

 

 

 

GB2387084

 

Calibration for Wireless Location System

 

12/10/03

 

Great Britain

 

 

 

 

 

 

 

98813131.5

 

Communications Localization System

 

1/2/04

 

China

 

B-3

--------------------------------------------------------------------------------


 

PENDING APPLICATIONS

 

 

SERIAL NO.

 

FILING DATE

 

COUNTRY

 

 

 

 

 

09/909,221

 

07/18/01

 

US

09/908,998

 

07/18/01

 

US

10/217,782

 

08/13/02

 

US

10/154,176

 

05/21/02

 

US

10/234,363

 

09/03/02

 

US

10/347,471

 

01/17/03

 

US

10/414,982

 

04/15/03

 

US

10/748,367

 

12/30/03

 

US

N/A

 

1/29/04

 

US

99/911490.3

 

03/22/99

 

EP

2,204,125

 

11/03/95

 

Canada

973201

 

11/03/95

 

Mexico

8-515416

 

11/03/95

 

Japan

PI9714938.1

 

12/23/97

 

Brazil

2,316,170

 

12/23/97

 

Canada

97182490.8

 

12/23/97

 

China

97952638.1

 

12/23/97

 

EP

01100162.1

 

01/08/01

 

Hong Kong

136934

 

12/23/97

 

Israel

2000-590,453

 

12/23/97

 

Japan

006301

 

12/23/97

 

Mexico

PI9814250-0

 

01/16/98

 

Brazil

2,317,414

 

01/16/98

 

Canada

01100163.0

 

01/08/01

 

Hong Kong

2000-593,879

 

01/16/98

 

Japan

006951

 

01/16/98

 

Mexico

PCT/US01/09078

 

03/22/01

 

PCT

PI 9917166.0

 

12/13/99

 

Brazil

2,359,797

 

12/13/99

 

Canada

99815519.5

 

12/13/99

 

China

99967282.7

 

12/13/99

 

EP

144134

 

12/13/99

 

Israel

10-2001-7008675

 

12/13/99

 

South Korea

 

B-4

--------------------------------------------------------------------------------


 

SERIAL NO.

 

FILING DATE

 

COUNTRY

 

 

 

 

 

2001-006908

 

12/13/99

 

Mexico

PI-9917164.3

 

12/13/99

 

Brazil

2,360,130

 

12/13/99

 

Canada

99815517.9

 

12/13/99

 

China

99965230.8

 

12/13/99

 

EP

144133

 

12/13/99

 

Israel

10-2001-7008669

 

12/13/99

 

South Korea

2001-006907

 

12/13/99

 

Mexico

PI 9917165-1

 

12/13/99

 

Brazil

2,360,136

 

12/13/99

 

Canada

99815520.9

 

12/13/99

 

China

99965231.6

 

12/13/99

 

EP

144132

 

12/13/99

 

Israel

10-2001-7008666

 

12/13/99

 

South Korea

2001-006906

 

12/13/99

 

Mexico

PCT/US02/00754

 

01/10/02

 

PCT

PCT/US02/22390

 

07/15/02

 

PCT

PI 0107538-1

 

03/22/01

 

Brazil

2,403,039

 

03/22/01

 

Canada

01 8 07674.2

 

03/22/01

 

China

01918894.5

 

03/22/01

 

EP

0222646.2

 

03/22/01

 

Great Britain

151754

 

03/22/01

 

Israel

10-2002-7013100

 

03/22/01

 

South Korea

S/N 2002-009450

 

03/22/01

 

Mexico

PCT/US03/08896

 

03/21/03

 

PCT

PI0114518-5

 

06/27/01

 

Brazil

2,423,913

 

06/27/01

 

Canada

01816789.6

 

06/27/01

 

China

01948807.1

 

06/27/01

 

EP

0307730.2

 

06/27/01

 

Great Britain

154972

 

06/27/01

 

Israel

2002-533578

 

06/27/01

 

Japan

10-2003-7004794

 

06/27/01

 

Korea

2003-002810

 

06/27/01

 

Mexico

PCT/US03/25168

 

08/11/03

 

PCT

N/A

 

01/10/02

 

Brazil

N/A

 

01/10/02

 

Canada

N/A

 

01/10/02

 

China

N/A

 

01/10/02

 

EP

N/A

 

01/10/02

 

Great Britain

N/A

 

01/10/02

 

Israel

N/A

 

01/10/02

 

Japan

10-2004-7000688

 

01/10/02

 

South Korea

N/A

 

01/10/02

 

Mexico

N/A

 

07/15/02

 

Brazil

N/A

 

07/15/02

 

Canada

N/A

 

07/15/02

 

China

N/A

 

07/15/02

 

EP

N/A

 

07/15/02

 

Great Britain

 

B-5

--------------------------------------------------------------------------------

 

SERIAL NO.

 

FILING DATE

 

COUNTRY

 

 

 

 

 

N/A

 

07/15/02

 

Israel

N/A

 

07/15/02

 

Japan

10-2004-7000689

 

07/15/02

 

South Korea

N/A

 

07/15/02

 

Mexico

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ISSUED PATENTS

 

PATENT NO.

 

TITLE

 

ISSUE DATE

 

COUNTRY

4,888,593

 

Time Difference of Arrival Geolocation Method

 

12/19/89

 

US

5,317,323

 

Passive High Accuracy Geolocation System and Method

 

05/31/94

 

US

5,465,289

 

Cellular Based Traffic Sensor System

 

11/07/95

 

US

5,559,864

 

Cellular Based Traffic Sensor System

 

09/24/96

 

US

6,233,459

 

System for Providing Geolocation of a Mobile Transceiver

 

05/15/01

 

US

6,665,332

 

CDMA Geolocation System

 

12/16/03

 

US

 

C-1

--------------------------------------------------------------------------------


 

PENDING APPLICATIONS

 

SERIAL NO.

 

FILING DATE

 

COUNTRY

10/230,333

 

08/29/02

 

US

10/739,023

 

12/19/03

 

US

10/004,449

 

12/06/01

 

US

10/011,783

 

12/11/01

 

US

09/971,680

 

10/09/01

 

US

10/046,284

 

01/16/02

 

US

PCT/US03/26972

 

08/28/03

 

PCT

PCT/US03/34147

 

10/27/03

 

PCT

PCT/US03/32583

 

10/16/03

 

PCT

PCT/US03/17470

 

06/04/03

 

PCT

PCT/US03/32584

 

10/16/03

 

PCT

PCT/US03/32578

 

10/16/03

 

PCT

PCT/US03/32580

 

10/16/03

 

PCT

PCT/US03/32579

 

10/16/03

 

PCT

 

--------------------------------------------------------------------------------